******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
    KETTLE BROOK REALTY, LLC v. TOWN OF
              EAST WINDSOR
                (AC 36817)
                 Lavine, Beach and Prescott, Js.
         Argued April 8—officially released July 21, 2015

(Appeal from Superior Court, judicial district of New
Britain, Hon. Arnold W. Aronson, judge trial referee.)
  Jonathan M. Starble, for the appellant (plaintiff).
  Laura A. Cardillo, with whom, on the brief, was
Tiffany K. Spinella, for the appellee (defendant).
                           Opinion

   LAVINE, J. The plaintiff, Kettle Brook Realty, LLC,
appeals from the judgment of the trial court dismissing
its real estate tax appeal.1 On appeal, the plaintiff claims
that the trial court improperly concluded that, pursuant
to General Statutes § 12-117a,2 it was required to serve
the defendant, the Town of East Windsor (town), within
two months of the date notice of a decision by its
Board of Assessment Appeals (board) was mailed. More
particularly, the plaintiff claims that (1) it met the filing
and service requirements of § 12-177a and (2) the court
failed to distinguish properly the procedural differences
between § 12-117a and common-law civil actions. We
affirm the judgment of the trial court.
   There is no dispute with regard to the following
underlying facts. The plaintiff is the owner of real prop-
erty located at 96 Prospect Hill Road in the town. With
regard to the town’s Grand List as of October 1, 2012,
the town’s tax assessor valued the plaintiff’s property
at $4,089,130. The plaintiff appealed the assessment of
the property to the board and appeared before the board
to request a reduction in the assessment. On April 29,
2013, the board denied the plaintiff’s request for a
change of the assessment. The assessor mailed the
board’s decision to the plaintiff on May 1, 2013.
   On June 28, 2013, the plaintiff filed an application in
the Superior Court. The application was titled ‘‘Com-
plaint’’ and bore a return date of July 23, 2013. On July
10, 2013, a marshal served the application, citation, and
recognizance on the town and on July 17, 2013, filed
the return of service in court. On August 14, 2013, the
town filed a motion to dismiss the appeal on the ground
that the court lacked subject matter jurisdiction
because the plaintiff had failed to serve the appeal
within two months of the date notice of the board’s
decision was mailed. The plaintiff opposed the motion
to dismiss contending that there is § 12-117a does not
require a tax appeal to be served within two months
of the board’s decision and that §12-117a ‘‘clearly
requires a tax appeal be commenced by filing an appli-
cation with the court within two months after the
town’s action.’’ (Emphasis in original.) The parties
appeared before the court to argue the town’s motion
to dismiss. The court issued a memorandum of decision
on April 14, 2014, in which it granted the motion.
   In adjudicating the motion to dismiss, the court stated
that the present case is a companion case to Chestnut
Point Realty, LLC v. East Windsor, in which the same
issue was considered and decided by the court. The
court found that the pertinent facts in the Chestnut
Point Realty case are the same as the facts in the pre-
sent case. The trial court stated that the key issue in
both cases ‘‘is whether § 12-117a requires the filing of
an application of appeal to the court within two months
following the date of the notice from the [board] or
whether § 12-117a requires service of process upon the
town in order to effect a proper appeal.’’ The court
concluded that service of process is necessary to com-
mence an appeal pursuant to § 12-117a.
   In its memorandum of decision, the trial court
referred to its analysis in its memorandum of decision in
adjudicating the motion to dismiss filed in the Chestnut
Point Realty, LLC, case. The court noted that the plain-
tiff had isolated one term in the statute and taken it
out of context, as did the plaintiff in Chestnut Point
Realty, LLC. The court stated that a statute must be
read as a whole, rather than in separate parts. See
Wiseman v. Armstrong, 269 Conn. 802, 810, 850 A.2d
114 (2004). The court granted the town’s motion to
dismiss because it lacked subject matter jurisdiction
due to the plaintiff’s failure to serve the town within
two months notice of the board’s decision.
   The claims raised in the present appeal are identical
to those raised in the companion case of Chestnut Point
Realty, LLC v. East Windsor, 158 Conn. App. 565,
A.3d     (2015), which we also decide today. Our deci-
sion in that case controls the present appeal.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    This case was heard with Chestnut Point Realty, LLC v. East Windsor,
158 Conn. App. 577,        A.3d    (2015). Although they are substantively
related, the two cases were considered separately and have been
reported separately.
  2
    General Statutes § 12-117a provides in relevant part: ‘‘Any person . . .
claiming to be aggrieved by the action of the . . . board of assessment
appeals . . . may, within two months from the date of the mailing of notice
of such action, make application, in the nature of an appeal therefrom . . .
to the superior court . . . which shall be accompanied by a citation to such
town . . . to appear before said court. Such citation shall be signed by the
same authority and such appeal shall be returnable at the same time and
served and returned in the same manner as is required in case of a summons
in a civil action. . . .’’